
	

114 HR 3590 : Halt Tax Increases on the Middle Class and Seniors Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS
		2d Session
		H. R. 3590
		IN THE SENATE OF THE UNITED STATES
		September 14, 2016ReceivedAN ACT
		To amend the Internal Revenue Code of 1986 to repeal the increase in the income threshold used in
			 determining the deduction for medical care.
	
	
 1.Short titleThis Act may be cited as the Halt Tax Increases on the Middle Class and Seniors Act. 2.Repeal of increase in income threshold for determining medical care deduction (a)In generalSection 213(a) of the Internal Revenue Code of 1986 is amended by striking 10 percent and inserting 7.5 percent.
			(b)Conforming amendments
 (1)Section 213 of such Code is amended by striking subsection (f). (2)Section 56(b)(1)(B) of such Code is amended by striking without regard to subsection (f) of such section and inserting by substituting 10 percent for 7.5 percent.
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2015.  Passed the House of Representatives September 13, 2016.Karen L. Haas,Clerk 